Fourth Court of Appeals
                               San Antonio, Texas
                                    January 24, 2018

                                  No. 04-17-00648-CV

                                Rudolph RESENDEZ Jr.,
                                       Appellant

                                            v.

                   STATE of Texas, Jesus M. Peralta, William Stephens,
                      David Baker, Sylvia A. Cortez, and Joe Penn,
                                      Appellees

               From the 218th Judicial District Court, Karnes County, Texas
                           Trial Court No. 15-10-00236-CVK
                       Honorable H. Paul Canales, Judge Presiding

                                        ORDER

     In accordance with this Court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on January 24, 2018.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court